UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4737



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT MCDONALD PARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-15)


Submitted:   January 25, 2006              Decided:   March 1, 2006


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Donald David Gast, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert   McDonald    Parris     appeals   his   conviction   and

ninety-four month sentence imposed after he pleaded guilty to one

count of conspiracy to possess with intent to distribute more than

500 grams of cocaine, in violation of 21 U.S.C. §§ 841, 846 (2000).

Counsel has filed an Anders* brief in which he states that there

are no meritorious issues for appeal, but suggests that defense

counsel provided ineffective assistance at sentencing when he

argued for a sentence at the bottom of the Guideline range rather

than a more lenient sentence pursuant to 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005).     Parris was notified of his right to file

a pro se supplemental brief, but has not filed a brief.

          Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal.        See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).          Rather, to allow for adequate

development of the record, a defendant must bring his claim in a

motion under 28 U.S.C. § 2255 (2000).        See id.; United States v.

Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).       An exception exists when

the record conclusively establishes ineffective assistance. United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).               Our

review of the record leads us to conclude that any deficiencies in

counsel’s performance are not conclusively demonstrated.




     *
      Anders v. California, 386 U.S. 738 (1967).

                                  - 2 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Parris’s conviction and sentence.

This court requires that counsel inform Parris, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Parris requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Parris.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -